Case 8:18-cv-00867-DMG-MAA Document 22 Filed 03/22/21 Page 1 of 2 Page ID #:2895



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JUAN DIONICIO CASTRO,                      Case No. 8:18-cv-00867-DMG-MAA
  12                        Petitioner,            ORDER ACCEPTING REPORT
  13           v.                                  AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14    J. ROBERTSON,                              JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  18    Habeas Corpus by a Person in State Custody (“Petition”), the other records on file
  19    herein, and the Report and Recommendation of the United States Magistrate Judge.
  20          The Court also has reviewed Petitioner’s objections to the Report and
  21    Recommendation, which the Court received and filed on November 12, 2020
  22    (“Objections”). (Objs., ECF No. 21.) As required by Federal Rule of Civil
  23    Procedure 72(b)(3), the Court has engaged in de novo review of the portions of the
  24    Report and Recommendation to which Petitioner specifically has objected.
  25          Petitioner objects to portions of the factual summary in the Report and
  26    Recommendation. (Objs. 2–7; see Rep. & Recommendation, ECF No. 19, at 3–10.)
  27    However, a factual summary from a state appellate court’s opinion is entitled to a
  28
Case 8:18-cv-00867-DMG-MAA Document 22 Filed 03/22/21 Page 2 of 2 Page ID #:2896



    1   presumption of correctness under 28 U.S.C. § 2254(e)(1) that may be rebutted only
    2   by clear and convincing evidence that the facts were otherwise. See Moses v.
    3   Payne, 555 F.3d 742, 746 n.1 (9th Cir. 2009) (citation omitted). Although
    4   Petitioner now challenges aspects of the California Court of Appeal’s factual
    5   summary, he has not adduced clear and convincing evidence that this summary is
    6   incorrect. (See Objs. 2–7.)
    7         Next, Petitioner reasserts the nine grounds for habeas relief he raised in his
    8   Petition without alleging any specific errors in the Report and Recommendation.
    9   (Objs. 7–13; see Pet., ECF No. 1, at 5–6, 14–41.) The Objections lack merit for the
  10    reasons stated in the Report and Recommendation. (Rep. & Recommendation 14–
  11    46.) The Court finds no defect of law, fact, or logic in the Report and
  12    Recommendation. The Court concurs with and accepts the findings, conclusions,
  13    and recommendations of the United States Magistrate Judge, and overrules the
  14    Objections.
  15          IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  16    the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  17    Petition and dismissing this action with prejudice.
  18
  19    DATED: March 22,2021
  20                                           ___________________________________
  21                                           DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
  22
  23
  24
  25
  26
  27
  28
                                                  2
